          Case 1:19-cv-05641-VSB Document 37 Filed 02/21/20 Page 1 of 1

                               POLLOCK | COHEN                    LLP
                                   60 BROAD STREET, 24TH FLOOR
                                    NEW YORK, NEW YORK 10004
                                          (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251

                                        February 19, 2020

VIA ECF
Hon. Vernon S. Broderick                                                     2/21/2020
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007 New York, NY 10007

       Re:    Recovery Effort Inc. v. Zeichner Ellman & Krause LLP, et al., No. 19-cv-05641 (VSB)

Dear Judge Broderick:

       We represent Plaintiff in the above-captioned action and write to request a one-day
extension of the date to file Plaintiff’s amended complaint to tomorrow, February 20, 2020. The
reason for the adjournment is an emergency medical situation in our client’s immediate family.

       The Court previously ordered Plaintiff to file its amended complaint by February 5, 2020.
(ECF No. 30.) There has been one previous application for an extension of this date: with the
Defendants’ consent, we sought a two-week extension of time, until February 19, 2020, which the
Court granted. (ECF No. 32.) Defendants also consent to the instant application for a one-day
extension and request a commensurate one-day extension of their motion date.

       Thank you for Your Honor’s consideration in this matter.

                                             Respectfully submitted,

                                             /s/ Adam Pollock

                                             Adam Pollock

cc:    Counsel of Record (via ECF)
